Case 2:13-cr-00290-KSH Document 462 Filed 04/09/21 Page 1 of 1 PageID: 13533




Rubin M. Sinins, Esq.
Certified Criminal and Civil Trial Attorney
rsinins@lawjw.com

                                              April 9, 2021

Filed via ECF
Katharine S. Hayden, U.S.D.J.
U.S. Courthouse
50 Walnut Street
Newark, NJ 07102

                Re:      USA v. Jackson, et al.
                         Case No. 2:13-cr-00290-KSH

Dear Judge Hayden:

       In compliance with the Court’s text order of April 8, 2021, counsel for the parties hereby
confirm the availability of counsel for the government, defendant John Jackson and defendant
Carolyn Jackson, for the telephone conference scheduled for April 13, 2021 at 11:00 a.m.


                                                Respectfully submitted,


                                                JAVERBAUM WURGAFT HICKS
                                                KAHN WIKSTROM & SININS, P.C.


                                                 /s/ Rubin M. Sinins
                                                By: Rubin M. Sinins, Esq.

cc:     John Romano, Esq.
        David Holman, Esq.
